Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tomita (US Pat. Pub. 2015/0371958).
Regarding claim 7, Tomita teaches a method of manufacturing a semiconductor device including a plurality of element formation regions arranged in a matrix and a scribe region provided between the element formation regions [fig. 1 shows a plan view of one element (PE) on a wafer, SR and SCR being interpreted as the scribe region], the method described by Tomita talks of dicing at scribe lines to create individual devices, it is inherent there is a matrix of elements and scribe regions on a wafer during processing], the method comprising:
forming a first insulating film [fig. 9, IF3, paragraph [0080] teaches three layers a SiCN film, a SiOC low-k film and a SiCO film, the SiCO film is the first insulating film];
forming a low-k film [fig. 9, IF3, paragraph [0080] teaches three layers a SiCN film, a SiOC low-k film and a SiCO film, the SiCN and SiOC are the low-k film];
forming a second insulating film [fig. 9, LN1, paragraph [0098] teaches LN1 is a TEOS oxide film]; and
forming a groove penetrating through the low-k film and into the first insulating film in the scribe region in proximity to the element formation regions, wherein a bottom of the groove is positioned below the low-k film [fig. 9, grooves SRH3 and SRH4 penetrate IF3 and extend to SRM1, paragraph [0099] teaches the SRM1 is exposed so the bottom of the groove extends below all three insulating films].
Regarding claim 8, Tomita teaches the method of claim 7, wherein the scribe region has a predetermined width in a first direction and the groove is located at an edge of the scribe region in the first direction and extends in a second direction that is orthogonal to the first direction [figs. 1 and 9, the groove is within the scribe region SR and surrounds the element formation region, the grove would then exist at an edge (corner) of the scribe region  and extend in a second direction orthogonal to the first direction].
Regarding claim 9, Tomita discloses the method of claim 7, wherein the grove comprises a plurality of grooves having a width smaller than that of the groove [fig. 9, the groove comprises three smaller grooves SRH3].
Regarding claim 10, Tomita teaches the method of claim 7, wherein the low-k film comprises a stacked film of a plurality of low-k films [paragraph [0080], the low-k film is a SiOC film and a SiCN film].
Regarding claim 11, Tomita discloses the method of claim 7, wherein a plurality of interconnects are provided in the element formation regions, and the low-k film is formed between the plurality of interconnects [fig. 10, V1H are a plurality of interconnects and IF3 is between them including the low-k film].
Regarding claim 12, Tomita teaches the method of claim 7, wherein the low-k film comprises a stacked film of SiOC and SiCN [paragraph [0080]].
Regarding claim 13, Tomita discloses the method of claim 7, wherein the first insulating film and the second insulating film comprise silicon oxide films [paragraphs [0080 and 0098], SiCO and TEOS are silicon oxides].
Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. Applicant argues that Tomita fails to show groove penetrating the low-k film and into the first insulating film.  However, as described above, fig. 9 of Tomita shows grooves SRH3 and SRH4 extending to SRM1 and penetrating LN1 and all of IF3.  IF3 consists of both the first insulating film and the low-k film. The grooves of SRH3 and SRH4 clearly extend all the way to the IF2 layer and expose the metal, therefore the groove extends through all the layers of IF3 including the first insulating layer. 
Additionally, the claims do not preclude the groove being formed by multiple etching steps or having a stepped sidewall, the entire opening from SRM1 to the top of RP3 is considered a single groove. 

Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach forming a grove having a depth that does not reach an upper surface of the low-k film at an edge of the scribe region adjacent to the element formation region, forming a cover film patterned to leave open space above the scribe region and performing anisotropic dry etching to remove the third insulating film, and furthermore until the grove penetrates through the low-k film in the scribe region using the cover film as a mask.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        




/JAEHWAN OH/Primary Examiner, Art Unit 2816